236 F.2d 666
Arthur C. AMOS, Appellant,v.The PULLMAN COMPANY, Appellee.
No. 12991.
United States Court of Appeals District of Columbia Circuit.
Argued April 6, 1956.
Decided April 26, 1956.
Certiorari Denied October 8, 1956.

See 77 S. Ct. 64.
Mr. William F. McDonnell, Washington, D. C., for appellant.
Mr. John E. Powell, Washington, D. C., with whom Messrs. Arthur P. Drury and John M. Lynham, Washington, D. C., were on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Alleging that he was injured while repairing railroad sleeping cars in the course of his employment by appellee, appellant brought this suit under the Federal Employers' Liability Act, as amended, which is applicable to "every common carrier by railroad * * *."1 The District Court granted appellee's motion for summary judgment on its view that the uncontroverted affidavit of appellee's vice-president established that appellee was not a "common carrier by railroad." On this appeal appellant insists that whether or not appellee is subject to the Federal Employers' Liability Act remains a genuine issue of material fact and must therefore be tried. We think the District Court was clearly right. See Wells Fargo & Co. v. Taylor, 1920, 254 U.S. 175, 41 S. Ct. 93, 65 L. Ed. 205; Taylor v. New York Central R. Co., 1945, 294 N.Y. 397, 404, 62 N.E.2d 777, 780; Latsko v. National Carloading Corp., 6 Cir., 1951, 192 F.2d 905, 909; S.Rep.No. 661, 76th Cong., 1st Sess. 2 (1939).


2
Affirmed.



Notes:


1
 53 Stat. 1404 (1939), 45 U.S.C.A. § 51